Citation Nr: 1755424	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  06-37 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for a left knee disability for the period on appeal from November 1, 2015, to November 9, 2017, and from January 1, 2019.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision that was issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claim for an increased rating for a left knee disability was last before the Board in September 2015, at which time it was remanded for further development.  As discussed below, additional development is required, and thus, discussion of VA's compliance with the directives of the previous remands is not necessary at this time.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

The Board notes that the present matter also includes consideration of the Veteran's entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for an April 28, 2016, left total knee arthroplasty revision, which was denied during the period on appeal.  See January 2017 rating decision; see also February 2017 notice of disagreement.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a left total knee revision at Sacred Heart Hospital-a non-VA facility-in November 2017.  To date, records of his treatment at this facility have not been associated with the claims file.  On remand, the AOJ should ask the Veteran to provide or authorize VA to obtain outstanding records of his pertinent non-VA treatment, to include records of his treatment at Sacred Heart Hospital.  38 C.F.R. § 3.159(c) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or authorize VA to obtain outstanding non-VA treatment records, to include records of his treatment at Sacred Heart Hospital.  Then, associate with the claims file any outstanding VA treatment records.  Any pertinent records identified by the Veteran during the course of the remand should be associated with the claims file.  If any requested records are not available, this should be indicated in the file.

2.  Readjudicate the claim on appeal.  If any of the benefits sought on appeal remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow a reasonable period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

